Citation Nr: 0918204	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression or a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1999 to February 
2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a sleep disorder.

The Veteran filed his claim before discharge from service, 
indicating he had experienced problems sleeping since his 
return from Iraq.  During his RO hearing. He stated that he 
did not sleep was due to constant vigilance.  He attached 
service treatment records.  The RO construed this claim as 
one for service connection for a sleep disorder.  However, as 
the claim progressed, the Veteran was diagnosed on multiple 
occasions with depression and the sleep disorder was 
attributed to this depression.  Construing the claim 
liberally, the Board finds that it should be characterized as 
one for service connection for a psychiatric disorder, to 
include depression and a sleep disorder.  See Clemons v. 
Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam order) 
(finding that "[i]t is not only the reasonable expectations 
of the appellant or the particular language of the claim form 
that supports that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  The medical evidence submitted in support of the 
claim clearly raised the issue of the nature of the 
appellant's current mental condition").  The issue is 
properly stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A new VA examination is needed.  First, the examination must 
consider whether the Veteran's sleep problems in service and 
continually since discharge are attributable to depression.  
The Veteran is competent to testify as to his own symptoms 
and matters such as whether they were continuous.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  Second, the 
examination should not be conducted at the San Juan VAMC, as 
the Veteran works there.  The December 2008 examiner noted 
that the veteran was very guarded in some of his responses to 
questioning and it was thought hat part of his reluctance to 
furnish information, or to elaborate on complaints had to do 
with the fact he was employed at that very same facility.  

Once the above is completed, the RO must readjudicate the 
claim as one for a psychiatric disorder to include depression 
or a sleep disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an examiner not 
associated with the San Juan VAMC.  The 
entire claims file must be made 
available to the examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical, including a 
discussion with the Veteran about his 
sleep problems in service.  Advise the 
examiner that the Veteran's description 
of his symptoms should be believed 
unless there is some articulable reason 
not to do so.  

The examiner should state whether it is 
at least as likely as not that the 
Veteran's sleep problems in service and 
continually thereafter were a symptom 
of undiagnosed depression.  If so, is 
it at least as likely as not that any 
diagnosed depression began in or is 
otherwise related to service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  After completing the above action, 
the claim should be readjudicated as 
one for a psychiatric disorder to 
include depression or a sleep disorder.  
If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

